 

Exhibit 10.01

 

THIS SUBSCRIPTION AGREEMENT IS EXECUTED IN RELIANCE UPON (1) THE EXEMPTION
PROVIDED BY SECTION 4(2) AND REGULATION D, RULE 506 FOR TRANSACTIONS NOT
INVOLVING A PUBLIC OFFERING UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), OR (2) THE EXEMPTION TO AN OFFERING OF SECURITIES IN AN
OFFSHORE TRANSACTION TO PERSONS WHO ARE NOT U.S. PERSONS (AS DEFINED HEREIN)
PURSUANT TO RULE 903 OF REGULATION S PROMULGATED UNDER THE SECURITIES ACT. THIS
OFFERING IS BEING MADE ONLY TO ACCREDITED INVESTORS OR TO NON-U.S. PERSONS
PURSUANT TO RULE 903 OF REGULATION S PROMULGATED UNDER THE SECURITIES ACT. NONE
OF THE SECURITIES TO WHICH THIS SUBSCRIPTION RELATES HAVE BEEN REGISTERED UNDER
THE SECURITIES ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO
REGISTERED, NONE MAY BE OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, EXCEPT IN
ACCORDANCE WITH THE PROVISIONS OF REGULATION D OR REGULATION S UNDER THE
SECURITIES ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION
NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN EACH
CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION,
HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN
ACCORDANCE WITH THE SECURITIES ACT. 

 

--------------------------------------------------------------------------------



 

SUBSCRIPTION AGREEMENT

 

--------------------------------------------------------------------------------



 

THIS SUBSCRIPTION AGREEMENT (this “Subscription”) has been executed by Tonix
Pharmaceuticals Holding Corp., a corporation organized under the laws of the
State of Nevada (the “Company”) and the purchaser set forth in the Signature
Page (the “Signature Page”) attached hereto (the “Purchaser”).

 

WHEREAS, the purchasers (“Purchasers”) will be purchasing from the Company (the
“Offering”), severally and not jointly with the other Purchasers, a minimum of
1,000,000 units (“Minimum Offering”) and up to a maximum of 5,000,000 Units
(“Maximum Offering”) at a purchase price of $0.40 per Unit, to be issued by the
Company, in one or more Closings, on each Closing Date as set forth herein, with
each Unit (the “Units”) consisting of one share (“Share”) of the Company’s
common stock, par value $0.001 per share (the “Common Stock”), one five-year
Class A warrant substantially in the form attached as Exhibit B (the “Class A
Warrant”) to purchase one share of Common Stock with an exercise price of $0.60
per share and one one-year Class B warrant substantially in the form attached as
Exhibit C (the “Class B Warrant” and together with the Class A Warrant, the
“Warrants”) to purchase one share of Common Stock with an exercise price of
$0.40 per share. The Units, Shares, Warrants and Common Stock issuable upon
exercise of the Warrants are collectively referred to as the “Securities”;

 

 

 

 

WHEREAS, the Company shall grant the Purchasers certain registration rights
regarding the Common Stock included in the Units, as well as the shares of
Common Stock underlying the Class A Warrants pursuant to the Registration Rights
Agreement substantially in the form attached as Exhibit G (the “Registration
Rights Agreement”); and

 

WHEREAS, the offer of the Units and, if this Subscription is accepted by the
Company, the sale of Units, is being made in reliance upon Section 4(2) and/or
Rule 506 of Regulation D of the Securities Act or Rule 903 of Regulation S
promulgated under the Securities Act; and

 

WHEREAS, the Company will allow holders of the Old Notes (as hereinafter
defined) to exchange their Old Notes for Units in this Offering (the “Exchanged
Units”). In November 2012, the Company sold convertible notes (the “Old Notes”)
to 10 accredited investors in a private placement transaction pursuant to Rule
506 of Regulation D for aggregate proceeds of $710,000. Pursuant to the terms of
the Old Notes, the Old Notes, including accrued interest, are convertible into
Units at a discount of 25% of the purchase price, or a price of $0.30 per Unit.
The Exchanged Units will count towards the Minimum and Maximum Offering.

 

NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants hereinafter set forth, the parties hereto do hereby agree as follows:

 

ARTICLE 1

SUBSCRIPTION

 

Subscription

 

1.1           The undersigned Purchaser, as principal, hereby subscribes to
purchase the amount of Units set forth on the Signature Page attached hereto, at
an aggregate purchase price as set forth on the Signature Page (the
“Subscription Funds”).

 

Minimum Subscription

 

1.2           A minimum of $25,000 of Units must be purchased by the Purchaser,
unless a lower amount is agreed to by the Company, in its sole discretion.

 

Method of Payment

 

1.3           The Purchaser shall pay the Subscription Funds by delivering good
funds in United States Dollars by way of wire transfer of funds to the escrow
account, established pursuant to the escrow agreement in the form attached
hereto as Exhibit F (the “Escrow Agreement”) (or for holders of the Old Notes,
by delivering the original Old Note to counsel to the Company). The wire
transfer and overnight delivery instructions for the Old Notes are as set forth
in Exhibits D and E, respectively, attached hereto and made a part hereof.

 

Upon receipt of the Subscription Funds and acceptance of this Subscription by
the Company, the Company shall take up the Subscription Funds (the “Closing
Date”) and issue to the Purchaser such number of Units represented by the amount
of the accepted Subscription Funds. The Purchaser and the Company acknowledge
and agree that the initial closing of the Offering shall be subject to the
Minimum Offering having been subscribed for.

 

 

 

 

The Purchaser acknowledges that the subscription for Units hereunder may be
rejected in whole or in part by the Company in its sole discretion and for any
reason, notwithstanding prior receipt by the Purchaser of notice of acceptance
of such subscription. The Company shall have no obligation hereunder until the
Company shall execute and deliver to the Purchaser an executed copy of this
Subscription. If this Subscription is rejected in whole, or the offering of
Units is terminated, all funds (or Old Notes) received from the Purchaser will
be returned without interest or offset, and this Subscription shall thereafter
be of no further force or effect. If this Subscription is rejected in part, the
funds (or Old Notes) for the rejected portion of this subscription will be
returned without interest or offset, and this Subscription will continue in full
force and effect to the extent this Subscription was accepted.

 

Term; Termination

 

1.4           If the Minimum Offering is not subscribed for on or prior to
December 31, 2012, all funds (and Old Notes) received from the Purchaser will be
returned without interest or offset, and this Subscription shall thereafter be
of no further force or effect, which may be extended to January 31, 2013 at the
discretion of the Company (the “Offering Period”).

 

1.5           All funds received from the Purchaser will held in a
non-interest-bearing escrow account, pending the earlier of (a) one or more
closings after reaching the Minimum Offering, (b) completion of the Maximum
Offering or (c) the end of the Offering Period.

 

ARTICLE 2

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

 

Representations and Warranties

 

2.1           The Purchaser represents and warrants to the Company, with the
intent that the Company will rely thereon in accepting this Subscription, that:

 

(a)Accredited or Non-U.S. Purchaser. The Purchaser is either (i) an “accredited
investor” as that term is defined in Regulation D promulgated under the
Securities Act and as set forth in Exhibit A attached hereto and made a part
hereof, or (ii) not a U.S. Person as defined in Rule 902 of Regulation S
promulgated under the Securities Act and as set forth in Exhibit A attached
hereto and made a part hereof;

 

(b)Experience. The Purchaser is sufficiently experienced in financial and
business matters to be capable of evaluating the merits and risks of its
investments, and to make an informed decision relating thereto, and to protect
its own interests in connection with the purchase of the Units;

 

 

 

 

(c)Own Account. The Purchaser is purchasing the Units as principal for its own
account. The Purchaser is purchasing the Units for investment purposes only and
not with an intent or view towards further sale or distribution (as such term is
used in Section 2(11) of the Securities Act) thereof, and has not pre-arranged
any sale with any other purchaser and has no plans to enter into any such
agreement or arrangement;

 

(d)Exemption. The Purchaser understands that the offer and sale of the Units is
not being registered under the Securities Act or any state securities laws and
is intended to be exempt from registration provided by either (i) in the case of
U.S. person, Rule 506 promulgated under Regulation D and/or Section 4(2) of the
Securities Act or (ii) in the case of a Non-U.S. Person, Rule 903 of Regulation
S promulgated under Regulation S of the Securities Act;

 

(e)Importance of Representations. The Purchaser understands that the Units are
being offered and sold to it in reliance on an exemption from the registration
requirements of the Securities Act, and that the Company is relying upon the
truth and accuracy of the representations, warranties, agreements,
acknowledgments and understandings of the Purchaser set forth herein in order to
determine the applicability of such safe harbor and the suitability of the
Purchaser to acquire the Units;

 

(f)No Registration. The Units have not been registered under the Securities Act
or any state securities laws and may not be transferred, sold, assigned,
hypothecated or otherwise disposed of unless registered under the Securities Act
and applicable state securities laws or unless an exemption from such
registration is available (including, without limitation, under Rule 144 of the
Securities Act, as such rule may be amended, or any similar rule or regulation
hereafter adopted by the Commission having substantially the same effect (“Rule
144”)). The Purchaser represents and warrants and hereby agrees that all offers
and sales of the Units shall be made only pursuant to such registration or to
such exemption from registration;

 

(g)Risk. The Purchaser acknowledges that the purchase of the Units involves a
high degree of risk, is aware of the risks and further acknowledges that it can
bear the economic risk of the Units, including the total loss of its investment.
The Purchaser has adequate means of providing for its financial needs and
foreseeable contingencies and has no need for liquidity of its investment in the
Units for an indefinite period of time;

 

(h)Information. The Purchaser and its purchaser representatives, if any, have
received documents requested by the Purchaser, have carefully reviewed them and
understand the information contained therein;

 

(i)Independent Investigation. The Purchaser, in making the decision to purchase
the Units subscribed for, has relied upon independent investigations made by it
and its purchaser representatives, if any, and the Purchaser and such
representatives, if any, have prior to any sale to it been given access and the
opportunity to examine all material contracts and documents relating to this
Offering and an opportunity to ask questions of, and to receive answers from,
the Company or any person acting on its behalf concerning the terms and
conditions of this Offering. The Purchaser and its advisors, if any, have been
furnished with access to all materials relating to the business, finances and
operation of the Company and materials relating to the offer and sale of the
Units that have been requested. The Purchaser and its advisors, if any, have
received complete and satisfactory answers to any such inquiries;

 

 

 

 

(j)No Recommendation or Endorsement. The Purchaser understands that no federal,
state or other regulatory authority has passed on or made any recommendation or
endorsement of the Units. Furthermore, the foregoing authorities have not
confirmed the accuracy or determined the adequacy of this Subscription. Any
representation to the contrary is a criminal offense;

 

(k)No Representation. In evaluating the suitability of an investment in the
Company, the Purchaser has not relied upon any representation or information
(oral or written) other than as stated in this Subscription;

 

(l)No Tax, Legal, Etc. Advice. The Purchaser is not relying on the Company or
any of its respective employees or agents with respect to the legal, tax,
economic and related considerations of an investment in the Units, and the
Purchaser has relied on the advice of, or has consulted with, only its own
advisers;

 

(m)The Purchaser. The Purchaser (i) if a natural person, represents that the
Purchaser has reached the age of 21 and has full power and authority to execute
and deliver this Subscription and all other related agreements or certificates
and to carry out the provisions hereof and thereof; (ii) if a corporation,
partnership, or limited liability company or partnership, or association, joint
stock company, trust, unincorporated organization or other entity, represents
that such entity was not formed for the specific purpose of acquiring the Units,
such entity is duly organized, validly existing and in good standing under the
laws of the state of its organization, the consummation of the transactions
contemplated hereby is authorized by, and will not result in a violation of
state law or its charter or other organizational documents, such entity has full
power and authority to execute and deliver this Subscription and all other
related agreements or certificates and to carry out the provisions hereof and
thereof and to purchase and hold the Units, the execution and delivery of this
Subscription has been duly authorized by all necessary action, this Subscription
has been duly executed and delivered on behalf of such entity and is a legal,
valid and binding obligation of such entity; or (iii) if executing this
Subscription in a representative or fiduciary capacity, represents that it has
full power and authority to execute and deliver this Subscription in such
capacity and on behalf of the subscribing individual, ward, partnership, trust,
estate, corporation, or limited liability company or partnership, or other
entity for whom the Purchaser is executing this Subscription, and such
individual, partnership, ward, trust, estate, corporation, or limited liability
company or partnership, or other entity has full right and power to perform
pursuant to this Subscription and make an investment in the Company, and
represents that this Subscription constitutes a legal, valid and binding
obligation of such entity. The execution and delivery of this Subscription will
not violate or be in conflict with any order, judgment, injunction, agreement or
controlling document to which the Purchaser is a party or by which it is bound;

 

 

 

 

 

(n)No Advertisement or General Solicitation. If the Purchaser is a U.S. Person,
such Purchaser acknowledges that it is not aware of, is in no way relying on,
and did not become aware of the offering of the Units through or as a result of
any form of general solicitation or general advertising, including, without
limitation, any article, notice, advertisement or other communication published
in any newspaper, magazine, or similar media or broadcast over television or
radio, or through any seminar or meeting whose attendees have been invited by
any general solicitation or general advertising; and

 

(o)Foreign Purchaser. If the Purchaser is not a United States person, such
Purchaser hereby represents that it has satisfied itself as to the full
observance of the laws of its jurisdiction in connection with any invitation to
subscribe for the Units or any use of this Subscription, including: (a) the
legal requirements within its jurisdiction for the purchase of the Units; (b)
any foreign exchange restrictions applicable to such purchase; (c) any
governmental or other consents that may need to be obtained; and (d) the income
tax and other tax consequences, if any, that may be relevant to the purchase,
holding, redemption, sale or transfer of the Units. Such Purchaser’s
subscription and payment for, and its continued beneficial ownership of the
Units, will not violate any applicable securities or other laws of the
Purchaser’s jurisdiction.    

(p)Short Sales and Confidentiality after the Date Hereof. The Purchaser
covenants that neither it, nor any Affiliate acting on its behalf or pursuant to
any understanding with it, will execute any “short sales” as defined in Rule 200
of Regulation SHO under the Securities Exchange Act of 1934, as amended (“Short
Sales”, which shall not be deemed to include the location and/or reservation of
borrowable shares of Common Stock) during the period commencing at the time it
first became aware of this Offering and ending at the time that the transactions
contemplated by this Subscription are first publicly announced.  The Purchaser
covenants that until such time as the transactions contemplated by this
Subscription are publicly disclosed by the Company such Purchaser will maintain
the confidentiality of the existence and terms of this Offering and the
information included in this Subscription.  The Purchaser acknowledges the
positions of the Securities and Exchange Commission (“Commission”) set forth in
Item 65, Section A, of the Manual of Publicly Available Telephone
Interpretations, dated July 1997, compiled by the Office of Chief Counsel,
Division of Corporation Finance. Notwithstanding the foregoing, Purchaser makes
no representation, warranty or covenant hereby that it will not engage in Short
Sales in the securities of the Company after the time that the Offering is
publicly announced.  Notwithstanding the foregoing, if Purchaser is a
multi-managed investment vehicle whereby separate portfolio managers manage
separate portions of Purchaser’s assets and the portfolio managers have no
direct knowledge of the investment decisions made by the portfolio managers
managing other portions of such Purchaser’s assets, the covenant set forth above
shall only apply with respect to the portion of assets managed by the portfolio
manager that made the investment decision to purchase the Units covered by this
Subscription.

 

 

 

 

2.2 Each Purchaser who is exchanging Old Notes in this Offering represents and
warrants to the Company, with the intent that the Company will rely thereon in
accepting this Subscription, that Purchaser owns and holds, beneficially and of
record, the entire right, title, and interest in and to the Old Note (including,
without limitation, accrued and unpaid interest thereon) set forth on the
Signature Page attached hereto, free and clear of all rights and Encumbrances
(as defined below).  Holder has full power and authority to transfer and dispose
of the Old Note (including, without limitation, accrued and unpaid interest
thereon) set forth on the Signature Page attached hereto, free and clear of any
right or Encumbrance other than restrictions under the Securities Act and
applicable state securities laws.  Other than the transactions contemplated by
this Subscription, there is no outstanding vote, plan, pending proposal, or
other right of any person to acquire all or any of the Old Note set forth on the
Signature Page attached hereto. “Encumbrances” shall mean any security or other
property interest or right, claim, lien, pledge, option, charge, security
interest, contingent or conditional sale, or other title claim or retention
agreement, interest or other right or claim of third parties, whether perfected
or not perfected, voluntarily incurred or arising by operation of law, and
including any agreement (other than this Subscription) to grant or submit to any
of the foregoing in the future.

 

Survival

 

2.3           The representations and warranties of the Purchaser contained
herein will be true at the date of execution of this Subscription by the
Purchaser and as of the Closing Date in all material respects as though such
representations and warranties were made as of such times and shall survive the
Closing Date and the delivery of the Units. The Purchaser agrees that it will
notify and supply corrective information to the Company immediately upon the
occurrence of any change therein occurring prior to the Company’s issuance of
the Units.

 

ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

3.1           The Company, upon taking up and accepting this Subscription,
represents and warrants in all material respects to the Purchaser, with the
intent that the Purchaser will rely thereon in making this Subscription, that:

 

(a)Legality. The Company has the requisite corporate power and authority to take
up and accept this Subscription and to issue, sell and deliver the Units; this
Subscription and the issuance, sale and delivery of the Units hereunder and the
transactions contemplated hereby have been duly and validly authorized by all
necessary corporate action by the Company; this Subscription and the Units have
been duly and validly executed and delivered by and on behalf of the Company,
and are valid and binding agreements of the Company, enforceable in accordance
with their respective terms, except as enforceability may be limited by general
equitable principles, bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium, or other laws affecting creditors’ rights generally;

 

 

 

 

(b)Proper Organization. The Company and its subsidiaries (“Subsidiaries”) are
corporations duly organized, validly existing and in good standing under the
laws of their respective jurisdiction of incorporation and are duly qualified as
a foreign corporation in all jurisdictions where the failure to be so qualified
would have a materially adverse effect on their business, taken as whole;

 

(c)No Legal Proceedings. There is no action, suit or proceeding before or by any
court or any governmental agency or body, domestic or foreign, now pending or to
the knowledge of the Company, threatened, against or affecting the Company or
its Subsidiaries, or any of their properties or assets, which might result in
(i) a material adverse effect on the legality, validity or enforceability of
this Subscription, the related Registration Rights Agreement, the Escrow
Agreement or the Units (collectively, the “Transaction Documents”), (ii) a
material adverse effect on the results of operations, assets, business,
prospects or condition (financial or otherwise) of the Company and its
Subsidiaries, taken as a whole, or (iii) a material adverse effect on the
Company’s ability to perform in any material respect on a timely basis its
obligations under any Transaction Document (any of (i), (ii) or (iii), a
“Material Adverse Effect”);

 

(d)Non-Default. Neither the Company nor any of its Subsidiaries is in default in
the performance or observance of any material obligation, agreement, covenant or
condition contained in any indenture, mortgage, deed of trust or other material
instrument or agreement to which it is a party or by which it or its property
may be bound;

 

(e)Non-Contravention. The acceptance of this Subscription and the consummation
of the issuance of the Units and the transactions contemplated by this
Subscription do not and will not conflict with or result in a breach by the
Company of any of the terms or provisions of, or constitute a default under the
Articles of Incorporation or By-laws of the Company, or any indenture, mortgage,
deed of trust, or other material agreement or instrument to which the Company or
any of its Subsidiaries is a party or by which it or any of its properties or
assets are bound, or any existing applicable decrees, judgment or order of any
court, federal, state or provincial regulatory body, administrative agency or
other domestic governmental body having jurisdiction over the Company or any of
its properties or assets;

 

(f)Filings, Consents and Approvals. The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of the Transaction Documents, other than
(i) the filing with the Commission of the registration statement required by the
Registration Rights Agreement and (ii) the filing of Form D with the Commission
and such filings as are required to be made under applicable state securities
laws;

 

 

 

 

(g)Issuance of the Units. The Units are duly authorized and, when issued and
paid for in accordance with the applicable Transaction Documents, will be duly
and validly issued, fully paid and nonassessable, free and clear of all liens,
charges, security interests, encumbrances, preemptive rights or other
restrictions (collectively, “Liens”) imposed by the Company other than
restrictions on transfer provided for in the Transaction Documents. The Units,
when issued in accordance with the terms of the Transaction Documents, will be
validly issued, fully paid and nonassessable, free and clear of all Liens
imposed by the Company other than restrictions on transfer provided for in the
Transaction Documents. The Company has reserved from its duly authorized capital
stock the maximum number of shares of Common Stock issuable upon exercise of the
Warrants;

 

(h)Title to Assets. The Company and its Subsidiaries have good and marketable
title to the leasehold interest owned by it and good and marketable title in all
personal property owned by it that is material to the business of the Company
and the Subsidiaries in each case free and clear of all Liens, except for Liens
as do not materially affect the value of such property and do not materially
interfere with the use made and proposed to be made of such property by the
Company and the Subsidiaries and Liens for the payment of federal, state or
other taxes, the payment of which is neither delinquent nor subject to
penalties. Any real property and facilities held under lease by the Company and
the Subsidiaries is held by them under valid, subsisting and enforceable leases
with which the Company and the Subsidiaries are in compliance;

 

(i)No General Solicitation. Neither the Company nor any person acting on behalf
of the Company has offered or sold any of the Units by any form of general
solicitation or general advertising. The Company has offered the Units for sale
only to the Purchasers and certain other “accredited investors” within the
meaning of Rule 501 under the Securities Act and non- “U.S. person” within the
meaning of Rule 902 of Regulation S promulgated under the Securities Act;

 

(j)Foreign Corrupt Practices. Neither the Company nor, to the knowledge of the
Company, any agent or other person acting on behalf of the Company, has (i)
directly or indirectly, used any funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company (or made by any person acting on its behalf of
which the Company is aware) which is in violation of law, or (iv) violated in
any material respect any provision of the Foreign Corrupt Practices Act of 1977,
as amended;

 

 

 

 

(k)Capitalization.  The capitalization of the Company is as set forth on
Schedule 3.1(k), which includes the number of shares of common stock owned
beneficially, and of record, by Affiliates of the Company as of the date
hereof.  Except as contemplated by the Transaction Documents, there are no
outstanding options, warrants, scrip rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities, rights or
obligations convertible into or exercisable or exchangeable for, or giving any
Person any right to subscribe for or acquire, any shares of common stock, or
contracts, commitments, understandings or arrangements by which the Company or
any Subsidiary is or may become bound to issue additional shares of common
stock.  No further approval or authorization of any stockholder, the Board of
Directors or others is required for the issuance and sale of the Units.  There
are no stockholders agreements, voting agreements with respect to the Company’s
capital stock to which the Company is a party or, to the knowledge of the
Company, between or among any of the Company’s stockholders;

 

(l)Tax Status.  Except for matters that would not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Company and each Subsidiary has filed all necessary federal, state
and foreign income and franchise tax returns and has paid or accrued all taxes
shown as due thereon, and the Company has no knowledge of a tax deficiency which
has been asserted or threatened against the Company or any Subsidiary; and

 

(m)Bankruptcy. The Company has no knowledge of any facts or circumstances which
lead it to believe that it will file for reorganization or liquidation under the
bankruptcy or reorganization laws of any jurisdiction within one year from the
date hereof. Schedule 3.1(m) sets forth as of the date hereof all outstanding
secured and unsecured Indebtedness of the Company or any Subsidiary, or for
which the Company or any Subsidiary has commitments. For the purposes of this
Subscription, “Indebtedness” means (a) any liabilities for borrowed money or
amounts owed in excess of $100,000 (other than trade accounts payable incurred
in the ordinary course of business), (b) all guaranties, endorsements and other
contingent obligations in respect of indebtedness of others, whether or not the
same are or should be reflected in the Company’s balance sheet (or the notes
thereto), except guaranties by endorsement of negotiable instruments for deposit
or collection or similar transactions in the ordinary course of business; and
(c) the present value of any lease payments in excess of $100,000 due under
leases required to be capitalized in accordance with generally accepted
accounting principles. Neither the Company nor any Subsidiary is in default with
respect to any Indebtedness.

 

Survival

 

3.2           The representations and warranties of the Company will be true and
correct as of the Closing Date in all material respects and shall survive the
Closing Date and the delivery of the Securities.

 

 

 

 

ARTICLE 4

COVENANTS OF THE COMPANY

 

Covenants of the Company

 

4.1           The Company covenants and agrees with the Purchaser that:

 

(a)Filings. The Company shall make all necessary filings in connection with the
sale of the Securities as required by the laws and regulations of all
appropriate jurisdictions and securities exchanges, including but not limited to
“Form D”;

 

(b)Integration. The Company shall not sell, offer for sale or solicit offers to
buy or otherwise negotiate in respect of any security (as defined in Section 2
of the Securities Act) that would be integrated with the offer or sale of the
Securities in a manner that would require the registration under the Securities
Act of the sale of the Securities to the Purchasers; and

 

(c)Non-Public Information. Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents, the
Company covenants and agrees that neither it nor any other Person acting on its
behalf, will provide any Purchaser or its agents or counsel with any information
that the Company believes constitutes material non-public information, unless
prior thereto such Purchaser shall have executed a written agreement regarding
the confidentiality and use of such information. The Company understands and
confirms that each Purchaser shall be relying on the foregoing covenant in
effecting transactions in securities of the Company.

 

Survival

 

4.2           The covenants set forth in this Article shall survive the Closing
Date for the benefit of the Purchaser.

 

ARTICLE 5

ISSUANCE OF SECURITIES

 

5.1           As soon as practicable after the Closing Date, the Company shall
issue and deliver, or shall cause the issuance and delivery of, the Units in the
name or names specified by the Purchaser purchased in the Offering. Such Units
shall bear a legend in substantially one of the following forms:

 

 

 

 

For U.S. Persons:

 

THESE SECURITIES HAVE BEEN ISSUED PURSUANT TO THE EXEMPTION FROM THE
REGISTRATION PROVISIONS UNDER THE SECURITIES ACT OF 1933, AS AMENDED PROVIDED BY
RULE 506 OF REGULATION D UNDER SUCH ACT AND/OR SECTION 4(2) OF SUCH ACT. THESE
SECURITIES CANNOT BE TRANSFERRED, OFFERED, OR SOLD UNLESS THE SECURITIES ARE
REGISTERED UNDER THE SECURITIES ACT OR AN EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT IS AVAILABLE.

 

For Non-U.S. Persons:

 

THESE SECURITIES WERE ISSUED IN AN OFFSHORE TRANSACTION TO PERSONS WHO ARE NOT
U.S. PERSONS (AS DEFINED HEREIN) PURSUANT TO REGULATION S UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”). ACCORDINGLY, NONE OF
THE SECURITIES TO WHICH THIS CERTIFICATE RELATES HAVE BEEN REGISTERED UNDER THE
1933 ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY
BE OFFERED OR SOLD IN THE UNITED STATES OR, DIRECTLY OR INDIRECTLY, TO U.S.
PERSONS (AS DEFINED HEREIN) EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT OR PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING
TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN ACCORDANCE
WITH THE 1933 ACT.

 

5.2           The Purchaser agrees that such Purchaser will sell any Securities
pursuant to either the registration requirements of the Securities Act,
including any applicable prospectus delivery requirements, or an exemption
therefrom, and that if Securities are sold pursuant to a registration statement,
they will be sold in compliance with the plan of distribution set forth therein,
and acknowledges that the removal of the restrictive legend from certificates
representing Securities as set forth in this Article 5 is predicated upon the
Company’s reliance upon this understanding.

 

ARTICLE 6

CLOSING

 

Closing Deliverables

 

6.1           On or prior to the Closing Date, the Company shall deliver or
cause to be delivered to Purchaser the following:

 

(a)this Subscription, duly executed by the Company; and

 

(b)the Escrow Agreement, duly executed by the Company and the Escrow Agent.

 

 

 

 

6.2           On or prior to the Closing Date, Purchaser shall deliver or cause
to be delivered to the Company the following:

 

(a)this Subscription, duly executed by Purchaser;

 

(b)the purchase price by wire transfer to the Escrow Account (or delivery of the
Old Note to counsel to the Company);

 

(c)the Escrow Agreement, duly executed by the Purchaser; and

 

(d)the Confidential Investor Questionnaire, in the form attached hereto as
Exhibit A, duly executed by the Purchaser.

 

6.3           The obligations of the Company and Purchaser hereunder in
connection with the Closing are subject to the waiver or satisfaction of the
deliverables to each party by the other of the items specified in Sections 7.1
and 7.2.

 

ARTICLE 7

INDEMNIFICATION

 

Indemnification of the Company

 

7.1           The Purchaser agrees to indemnify and hold harmless the Company
against and in respect of any and all loss, liability, claim, damage,
deficiency, and all actions, suits, proceedings, demands, assessments,
judgments, costs and expenses whatsoever (including, but not limited to,
attorneys' fees reasonably incurred in investigating, preparing, or defending
against any litigation commenced or threatened or any claim whatsoever through
all appeals) arising out of or based upon any false representation or warranty
or breach or failure by the Purchaser to comply with any covenant,
representation or other provision made by it herein or in any other document
furnished by it in connection with this Subscription, provided, however, that
such indemnity, when taken together with any other indemnity provided to the
Company pursuant to the Registration Rights Agreement, shall in no event exceed
the net proceeds received by the Company from the Purchaser as a result of the
sale of Securities to the Purchaser.

 

Indemnification of the Purchaser

 

7.2           The Company agrees to indemnify and hold harmless the Purchaser
against and in respect of any and all loss, liability, claim, damage,
deficiency, and all actions, suits, proceedings, demands, assessments,
judgments, costs and expenses whatsoever (including, but not limited to,
attorneys' fees reasonably incurred in investigating, preparing, or defending
against any litigation commenced or threatened or any claim whatsoever through
all appeals) arising out of or based upon any false representation or warranty
or breach or failure by the Company to comply with any covenant, representation
or other provision made by it herein or in any other document furnished by it in
connection with this Subscription, provided, however, that such indemnity, shall
in no event exceed the net proceeds received by the Company from the Purchaser
as a result of the sale of Securities to the Purchaser.

 

 

 

 

ARTICLE 8

GENERAL PROVISIONS

 

Governing Law

 

8.1           This Subscription shall be governed by and construed under the law
of the State of New York without regard to its choice of law provision. Any
disputes arising out of, in connection with, or with respect to this
Subscription, the subject matter hereof, the performance or non-performance of
any obligation hereunder, or any of the transactions contemplated hereby shall
be adjudicated in a court of competent civil jurisdiction sitting in New York,
New York and nowhere else. The parties hereby consent to the service of process
in any such action or legal proceeding by means of registered or certified mail,
return receipt requested. The address for service of process shall be (a) to the
Company, at 509 Madison Avenue, Suite 306, Attn: Seth Lederman, and (b) to the
Purchaser, at the address set forth on the Signature Page hereto, or, in each
case, to such other address as each party shall subsequently furnish in writing
to the other. In any action, suit or proceeding brought by any party against any
other party, the parties each knowingly and intentionally, to the greatest
extent permitted by applicable law, hereby absolutely, unconditionally,
irrevocably and expressly waive forever trial by jury.

 

Successors and Assigns

 

8.2           This Subscription shall inure to the benefit of and be binding on
the respective successors and assigns of the parties hereto.

 

Execution by Counterparts and Facsimile

 

8.3           This Subscription may be executed in counterparts and by
facsimile, each of which when executed by any party will be deemed to be an
original and all of which counterparts will together constitute one and the same
Subscription.

 

Independent Legal Advice

 

8.4           The parties hereto acknowledge that they have each received
independent legal advice with respect to the terms of this Subscription and the
transactions contemplated herein or have knowingly and willingly elected not to
do so.

 

Severability

 

8.5           If any term, provision, covenant or restriction of this
Subscription is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their commercially reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction.

 

 

 

 

Omnibus Signature Page

 

8.6           This Subscription Agreement is intended to be read and construed
in conjunction with the other documents pertaining to the issuance by the
Company of the Units to Purchasers. Accordingly, it is hereby agreed that the
execution by the Purchaser and the Company of this Subscription Agreement, in
the place set forth herein, shall constitute an agreement to be bound by the
terms and conditions of both this Subscription Agreement and the Registration
Rights Agreement with the same effect as if both this Subscription Agreement and
the Registration Rights Agreement were separately signed.

 

[Remainder of page intentionally left blank]

 

 

 

 

TONIX PHARMACEUTICALS HOLDING CORP.

OMNIBUS SIGNATURE PAGE TO

SUBSCRIPTION AGREEMENT

AND

REGISTRATION RIGHTS AGREEMENT

 

Purchaser hereby elects to subscribe under the Subscription Agreement for a
total of ___________ Units, at a cost of $0.40 per Unit.

 

AND/OR

 

Purchaser hereby elects to subscribe under the Subscription Agreement by the
exchange of Old Notes on a dollar-for-dollar basis of, in the principal face
amount of Old Notes of $_____________, evidenced by Note Number ______, for a
total of ___________ Units, at a cost of $0.30 per Unit.

 

Purchaser’s signature below constitutes execution of both the Subscription
Agreement and the Registration Rights Agreement.

 

Date: ___________, 201__.

 

If the purchaser is an INDIVIDUAL, and if purchased as JOINT TENANTS, as TENANTS
IN COMMON, or as COMMUNITY PROPERTY:

 

Print Purchaser Name   Print Co-Purchaser Name (if applicable)       Signature
of Purchaser   Signature of Co-Purchaser (if applicable)

 

Address  

 

If the purchaser is a PARTNERSHIP, CORPORATION, LIMITED LIABILITY COMPANY or
TRUST:

 

Name of Partnership,   Country of Organization Corporation, Limited    
Liability Company or Trust    

 

By:     By:     Name:     Name:   Title:     Title:

 



Address  

 

 

 

 

TONIX PHARMACEUTICALS HOLDING CORP.

OMNIBUS SIGNATURE PAGE TO

SUBSCRIPTION AGREEMENT

AND

REGISTRATION RIGHTS AGREEMENT

 

The Company’s signature below constitutes execution of both the Subscription
Agreement and the Registration Rights Agreement.

 

ACCEPTED AND AGREED TO

this ___ day of ___________, 201__.

 

TONIX PHARMACEUTICALS HOLDING CORP.

 

By:       Name:     Title:  

 

 

 

